q

AO 442 (Rev. 11/11) Arrest Warrent a! ; US ponte

5 ins tat s pot L, ea Pires

Mea P Fe Aig
UNITED STATES DistRIct COURT Bota EL pps

 

: 319
“orthe a cg a
A _, District of Maryland , Be Ey ace
by o DY A heme
United States of America. +7 PUT eee LEP
v.

) Case No. HH C-1A- OLA
)
)

David Marston )

Defendant
- ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person fo be arrested) David Marston ;
who is accused of an offense or violation based on the following document filed with the court:

 

Indictment (1 Superseding Indictment O Information ©) Superseding Information O Complaint
O Probation Violation Petition 1 Supervised Release Violation Petition OViolation Notice © Order of the Court

This offense is briefly described as follows:

False Statement to a Firearms Dealer, 18 U.S.C. § 924(a}(1}(A)
Aiding and Abetting, 18 U.S.C. § 2(a)

 

Date: 03/14/2019
Tsuing officer's signature
City and state: Baltimore, Maryland Stephanie A. Gallagher, U.S. Magistrate Judge

 

 

Printed name and title

 

Return

 

 

This warrant was received on iN 4 | vial 14 , and the person was arrested on (date) 4 | Zul | 4

at (city and state) 4 ain Wey é
T

pae: _ 3/20] 4 . fh [dbo

Arresting officer’s signature

Dawiel Caiver, 4, ata

‘Printed name and title

 

 
